United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-594
Issued: July 19, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 27, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 25, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate compensation for
wage-loss and medical benefits effective December 13, 2005.
FACTUAL HISTORY
On February 9, 2004 appellant, then a 54-year-old mail handler, filed a traumatic injury
claim alleging that he sustained a back injury on February 6, 2004 while he was loading bundles
of mail. The Office accepted the claim for a lumbar strain. Appellant returned to work in a
light-duty position.

Appellant was referred to Dr. Barry Lotman, an orthopedic surgeon, for a second opinion
examination. In a report dated August 17, 2004, Dr. Lotman opined that the February 6, 2004
employment incident caused an aggravation of appellant’s underlying back condition. He opined
that the aggravation had ceased.
The attending physician, Dr. Graham Whitfield, an orthopedic surgeon, submitted a
February 14, 2005 report indicating that appellant could work six hours per day in a light-duty
position. Appellant began working six hours per day and the Office began paying compensation
for wage loss of two hours per day.
The Office determined that a conflict in the medical evidence existed and appellant was
referred to Dr. Burton Wollowick, a Board-certified orthopedic surgeon, for a referee
examination. In a report dated July 6, 2005, Dr. Wollowick provided a history and results on
examination. He stated:
“The patient has a history of multiple low back problems and evidence on CT
[computerized tomography] scan, of degenerative disc disease and spondylosis.
The injury of February 6, 2004 was a lumbosacral sprain, and he was treated for
that and recovered from that specific injury. The residual pain that he has at the
present time is related to a chronic lumbosacral problem related to the findings on
the CT scan.
“The diagnosis at the present time is that of spinal stenosis and spondylosis of the
lumbosacral spine. These are not related to the injury of February 6, 2004. There
are no other conditions at the present time and none at the present time that are
related to the injury of February 6, 2004. The subjective complaints are related to
the findings on CT scan and further evaluation is indicated in terms of an MRI
[magnetic resonance imaging] scan of the lumbar spine to better understand the
pathology related to left leg pain, for which he is complaining. All of the
symptomology at the present time, I related to preexisting conditions and not
related to the injury of February 6, 2004.”
Dr. Wollowick concluded that appellant could work eight hours per day with restrictions.
By letter dated November 9, 2005, the Office notified appellant that it proposed to
terminate compensation for wage-loss and medical benefits. The Office found that the weight of
the medical evidence was represented by Dr. Wollowick.
In response appellant submitted additional medical evidence, including a December 8,
2005 report from Dr. Douglas Maclear, an osteopath, who stated that he agreed with
Dr. Wollowick that appellant’s current symptoms were related to preexisting conditions and not
to a specific injury on February 6, 2004.
By decision dated December 14, 2005, the Office terminated compensation for wage-loss
and medical benefits effective December 13, 2005. Appellant requested reconsideration and
submitted additional evidence. In a report dated February 7, 2006, Dr. Amos Dare, a surgeon,
noted cervical spondylosis, L3-4 disc extrusion and lumbar stenosis. He stated that appellant’s
complaints were significantly out of proportion to his radiographic findings. In a June 16, 2006
2

report, Dr. Ejaz Nemat, an internist, opined that appellant was disabled with back and neck pain.
The record contains an MRI scan report dated August 14, 2006 indicating disc bulging at L3-4,
L4-5 and L2-3. Dr. Nemat opined in a brief report dated August 15, 2006 that appellant was
unable to work.
In a decision dated October 25, 2006, the Office reviewed the case on its merits and
denied modification of the December 14, 2005 decision.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.1 The Office may not terminate compensation without
establishing that disability ceased or that it was no longer related to the employment.2 The right
to medical benefits is not limited to the period of entitlement to disability. To terminate
authorization for medical treatment, the Office must establish that appellant no longer has
residuals of an employment-related condition that require further medical treatment.3
It is well established that when a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.4
ANALYSIS
In the present case, appellant was working six hours per day and receiving compensation
for wage loss for the remaining two hours. As noted, it is the Office’s burden of proof to
terminate compensation. There was a conflict in the medical evidence between an attending
physician, Dr. Whitfield, and Dr. Lotman, a second opinion physician, regarding whether
appellant continued to have an employment-related disabling condition. Pursuant to 5 U.S.C.
§ 8123(a), the case was referred to a referee examiner.5
The referee physician, Dr. Wollowick, provided a rationalized opinion on the issue
presented. He opined that the February 6, 2004 lumbar injury had resolved and that appellant’s
1

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

2

Mary A. Lowe, 52 ECAB 223, 224 (2001).

3

Frederick Justiniano, 45 ECAB 491 (1994).

4

Harrison Combs, Jr., 45 ECAB 716, 727 (1994).

5

The Act provides that, if there is a disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall make the
examination. 5 U.S.C. § 8123(a). The implementing regulation states that, if a conflict exists between the medical
opinion of the employee’s physician and the medical opinion of either a second opinion physician or an Office
medical adviser, the Office shall appoint a third physician to make an examination. This is called a referee
examination and the Office will select a physician who is qualified in the appropriate specialty and who has no prior
connection with the case. 20 C.F.R. § 10.321 (1999).

3

current symptoms were related to a preexisting back condition. Dr. Wollowick based his opinion
on a complete background and a review of the medical evidence and diagnostic testing. As
noted, the rationalized opinion of a referee physician selected to resolve a conflict is entitled to
special weight. The Board finds that Dr. Wollowick represented the weight of the evidence in
this case.
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that he had an employment-related disability which continued after termination of compensation
benefits.6 In this case, appellant submitted additional medical evidence from Dr. Dare and
Dr. Nemat. These reports do not provide a rationalized medical opinion establishing an
employment-related disability or condition after December 13, 2005. Dr. Nemat opined that
appellant was disabled, without providing a complete history or a rationalized opinion on causal
relationship with the employment injury.
CONCLUSION
The Office met its burden of proof to terminate compensation for wage-loss and medical
benefits effective December 13, 2005.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 25, 2006 is affirmed.
Issued: July 19, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Talmadge Miller, 47 ECAB 673, 679 (1996); see also George Servetas, 43 ECAB 424 (1992).

4

